I dissent. When the railroad built its line from Winona to Mankato it located its station Meriden about midway between the cities of Owatonna and Waseca, 15 miles apart. At that time a station with the usual agency services rendered passengers and shippers in a well settled, fertile farming community was a necessity both for the railroad and the public. Paved highways and motor vehicles may have lessened public necessity for full services at this station. But whether a railroad may close a station like Meriden or permit custodian service is, under our statutes, for the railroad and warehouse commission to determine, and its order in the premises must be considered by the courts as prima facie lawful and reasonable. In this case the commission, after a hearing, denied the petition of the railroad to substitute custodian service for the six-hour ordinary station service it was rendering. On the record made before the commission, the court, on appeal, affirmed the order. The findings of fact made by the commission and the court cover the issues in the petition, except the railroad claims that it was entitled to a finding that public necessity and convenience required that custodian service be substituted for the service thus far rendered. From the record the commission could conclude that the rates of the railroad and its reluctance to "spot" cars conveniently for shippers diverted freight from Meriden to *Page 152 
Owatonna or Waseca depots of the railroad or to its competitors. The fact that stations like Meriden do not show a profit is no legal excuse for denying the usual services required of a railroad at such stations. Abrahamson v. Canadian Northern Ry. Co. 177 Minn. 136, 225 N.W. 24. It needs no evidence to show that public necessity and convenience is not served by substituting custodian service for the ordinary agency service thus far furnished by the railroad at Meriden.